 
 
I 
111th CONGRESS
1st Session
H. R. 2386 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2009 
Mr. Sablan (for himself, Mrs. Christensen, Ms. Bordallo, Mr. Faleomavaega, and Mr. Pierluisi) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Energy Policy Act of 2005 to include American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the Virgin Islands in certain efforts to reduce diesel emissions. 
 
 
1.Diesel emissions reduction 
(a)AmendmentsSubtitle G of title VII of the Energy Policy Act of 2005 (42 U.S.C. 16131 et seq.) is amended— 
(1)in the matter preceding clause (i) in section 791(3)(B), by inserting in any State after nonprofit organization or institution;   
(2)in section 791(9), by striking The term State includes the District of Columbia. and inserting The term State includes the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the Virgin Islands.; and 
(3)in section 793(c)— 
(A)in paragraph (2)(A), by striking 51 States and inserting 56 States; 
(B)in paragraph (2)(A), by striking 1.96 percent and inserting 1.785 percent; 
(C)in paragraph (2)(B), by striking 51 States and inserting 56 States; 
(D)in paragraph (2)(B), by amending clause (ii) to read as follows: 
 
(ii)the amount of funds remaining after each State described in paragraph (1) receives the 1.785-percent allocation under this paragraph.; and 
(E)by amending paragraph (4) to read as follows: 
 
(4)Unclaimed funds 
(A)In generalAny funds that are not claimed by a State for a fiscal year under this subsection shall be used to carry out section 792. 
(B)Reallocation among territoriesNotwithstanding subparagraph (A), any funds that are not claimed by a grantee or loan recipient listed in subparagraph (C) for a fiscal year may be reallocated by the Administrator among the grantees and loan recipients listed in subparagraph (C) that have claimed all funds allocated for such fiscal year. Any funds so reallocated shall be for use in accordance with this section. 
(C)ListFor purposes of subparagraph (B), the grantees and loan recipients listed in this subparagraph are American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the Virgin Islands.. 
(b)ApplicationIrrespective of the date of the enactment of this Act, the amendments made by this section apply with respect to funding for fiscal year 2010 and each subsequent fiscal year. 
 
